Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note:  allowed claims are the entered claims filed 07/05/2022. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claim 1 requires a cover comprising a heat inlet, a heat diffuser disposed on the heat-receiving surface at a position corresponding to the heat inlet, the heat diffuser comprises a plate-shaped base that is fixed on the heat-receiving surface and a pillar-shaped diffuser that projects upright in a direction orthogonal to a surface of the plate-shaped base of the heat diffuser, and wherein the heat absorber is disposed to surround the heat diffuser, the heat absorber comprising: a plurality of plate-shaped bases that are fixed on the heat-receiving surface, and a pillar-shaped heat absorber that projects upright in a direction orthogonal to a surface of one of the plurality of plate-shaped bases of the heat absorber; however, the prior art, alone or in combination, does not disclose these limitations in conjunction with the other limitations required in claim 1.  JP 11-55975 (cited in 01/27/2020 IDS) is considered the closest prior art reference, and while JP 11-55975 does disclose a heat diffuser disposed on the heat-receiving surface at a position corresponding to the heat inlet (23 and any one of 29 depicted in Fig. 1), and further discloses the heat diffuser comprises a plate-shaped base that is fixed on the heat-receiving surface (base of 23 depicted in Fig. 1) and a pillar-shaped diffuser that projects upright in a direction orthogonal to a surface of the plate-shaped base of the heat diffuser (any one of 29 depicted in Fig. 1); JP 11-55975 does not disclose a heat absorber comprising a plurality of plate-shaped bases that are fixed on the heat receiving surface, and a pillar-shaped heat absorber that projects upright in a direction orthogonal to a surface of one of the plurality of plate-shaped bases of the heat absorber, the heat absorber is disposed to surround the heat diffuser, in conjunction with the other limitations required in claim 1.  Dependent claims 2-4 and 6-14 are allowed due to their respective dependence on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726